United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 97-3238EA
                                _____________

James D. Walker,                        *
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        *
Marvin T. Runyon, Jr., Postmaster       *
General, United States Postal Service, *
Agency,                                 *
                                        * Appeal from the United States
                   Appellee.            * District Court for the Eastern
____________________                    * District of Arkansas.
                                        *
James D. Walker,                        *       [UNPUBLISHED]
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        *
Marvin T. Runyon, Jr., Postmaster       *
General of the United States Postal     *
Service, Agency,                        *
                                        *
                   Appellee.            *
                                  _____________

                         Submitted: April 7, 1998
                             Filed: April 9, 1998
                              _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                                   _____________

PER CURIAM.

       James D. Walker appeals the district court's adverse grant of summary judgment
in Walker's employment discrimination lawsuit. After careful review of the record and
the parties' briefs, we conclude that no error of fact or law appears and that an opinion
would lack precedential value. We thus affirm the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-